Title: To George Washington from Henry Hill, Jr., 1 October 1786
From: Hill, Henry Jr.
To: Washington, George



Dear Sir
Philad[elphi]a 1st Octo. 1786.

The Bill of exchange omitted in my last is now inclosed with a receipt in full—& your letters were duely forwarded.
I lately had the pleasure of hearing Mr King’s harangue to our Assembly, on the Subject of the Commission with which he & Mr Monro were charged by Congress. It was truely, to the best of my judgment adapted to insure applause even from an Attic Audience.
Virginia appeared in the most advantageous light—Should her liberal support of the Union be Withdrawn, & Pennsylva. refuse her’s—he represented wth wonderful effect what would become of our State regulations—of the renown of our heroes & patriots—they wou’d all be swept away—and utterly lost!
The impression made on the House in favor of the point “supplicated” was remarkably tho’ tacitly confess’d and had the Members individually been question’d on the Spot whether the impost should be granted without reserves no one doubts it would have succeeded—They chose however on cool Deliberation to refer the important business to the next Assembly—Whether or not such a measure is practicable appears very doubtful. I am with our best Compliments to Mrs Washington Dear Sir Your most obedt hble servt

Henry Hill

